UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-4142



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AMEER G. MIKHAIL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-94-
407-MJG)


Submitted:   August 28, 1997           Decided:   September 12, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ameer G. Mikhail, Appellant Pro Se. Andrew George Warrens Norman,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to criminal actions have ten days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(b). The only exception to
the appeal period is when the district court extends the time to

appeal on a showing of excusable neglect. See id.

     The district court entered its order on January 16, 1997;

Appellant's notice of appeal was filed on February 10, 1997, which

is beyond the ten-day appeal period. Appellant's failure to note a
timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2